C
      0                         The State of Texas
      P
       Y               OFFICE OF THEATTORNEY   -OFT-
                                      Austin
 Gerald C. Mann
Attorney General


          Donorable 2. D. Dodgen, Chief Clerk
          Game, Fish and Oyster Commission
          Austin, Texas
           Dear Sir:              Opinion ITo.O-3509
                                  ??e: The status cf t:lelaw in Robertson
                                       County in respeot to taking wild
                                       turkeys.

                     Your letter of May 5, 19JJ, calls our attention to
           Senate Bill go. 507 of the Regular Session of the @nd Legis-
           lature, whit& amended Chapter 10 of the l&h Galled Session of
           the &.l.st
                    Legislature, and which reads ln part as follows:
                    &e    open season for killing wild turkeys in any
               county composing the third, fifth and fourteenth sena-
               torial districts . . . shall be during the months of
               !Jarch and April. Whoever kills a wild turkey in any
               of said counties at any time other than during said
                                  shall be fined not less than Ten
                 lO.OOj Doli&'nor    more than One Hundred ($100.00)

                       f ,..
           and to Rouse~R~3.lHo. 377 of the Regular Session of the &th
           Legislature,(whish reads as follows:
                     *Ii shall be unlawful for any person to hunt, trap,
                ensnare kill or attempt to kill, by any meana whatsoever,
                any ~114 deer, buok, doe ,tfawn or wild turkey in the
                county of Robertson, fn the State of Texas, for a period
                of six 16) years from and after the passage of this Act.*
                     Robertson County was included within the provisions
           or Senate Bill No. 507. Rouee Bill No. 377 by Its provlsione
           expired May 6, 1911.
                                             ,.,




Honorable H. D. Dodgen, page 2


           YOIIrequest the opinion of this Department upon
the status of the law et this time with reference to the
taking of wild turkey in Robertson County under the fore-
going statutes.
           The Legislature did not in Rouse Bill 377 expressly
repeal Senate Bill 507 in Its applioatlonto Robertson County.
The doatrlne of repeals by implication, upon the basis of an
lrreconciliable conflict, does not oompel such a repeal because
Rouse Bill 377 by Its express provisions was a temporary enact-
ment to be in force and effect for only six years. The effect
of Xouse Bill 377, in our opinion, was nerely to suspend the
operation of Senate Bill 507 during the llre of House Bill 377.
          Th4 purpose of Hous Bill 377, as reolted In Seo-
tion 3 ther4@, was to aooomplish the restmklng or Robertson
Couuty with @%ld deer and turk4g. We samot, in ths abssnoe
of exgjmss l&guage, attribute to the Legislature,in the enaot-
ment of House Bill 377, the intent to repeal outright Sonata
Bill 507 as %o Robertson County, and thereby, at the end of
six years, leave the killing of wild turkey unregulated and
uurestrloted ln suoh oountg. Manifestly this muid frustrate
the very purpose of Houae Bill 377.
          It is therefore the opinion of this Department that
House Bill 377 merely suspended the operation of Senate Bill
507 in Robertson County for six years and that upon the explratiou
or suah peri    of tintsthe provisions of Senate Bill 507 beoam
onas aga3n ir ~iorae and effaat in anoh bounty. In oonsBqu4nue,
the open ssaion tor the taking of wild turkeys in Robertson
County is 1n:aocordauoewith Senate Bill 507, namely, during
the months o? Maroh and April.
                                        Yours very truly
APPROV-EIS
         MAY:20, 194l               ATTORNEYGENERAL OFTXAS
/a/   Grover 8bllers
                                    By /s/ Zollie C. SteakleT
FTRST ASSISTAIW                            Zollie C. Steakley
ATTORl'EYGEniRAL                                    arrsistant
zcs:Aha!
APPROVED OPINION COMMITTEE
    By BViBChairman